               Case 18-66879-jwc                  Doc 1     Filed 10/05/18 Entered 10/05/18 11:37:20                              Desc Main
                                                            Document      Page 1 of 12
Fill in this information to identify your case:

United States Bankruptcy Court for the:

NORTHERN DISTRICT OF GEORGIA

Case number (if known)                                                      Chapter      11
                                                                                                                              Check if this an
                                                                                                                              amended filing




Official Form 201
Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                                                           4/16
If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor's name and case number (if known).
For more information, a separate document, Instructions for Bankruptcy Forms for Non-Individuals, is available.


1.   Debtor's name                Country Club, Inc.

2.   All other names debtor
     used in the last 8 years
     Include any assumed
     names, trade names and
     doing business as names

3.   Debtor's federal
     Employer Identification      XX-XXXXXXX
     Number (EIN)


4.   Debtor's address             Principal place of business                                     Mailing address, if different from principal place of
                                                                                                  business

                                  2555 Chantilly Drive
                                  Atlanta, GA 30324
                                  Number, Street, City, State & ZIP Code                          P.O. Box, Number, Street, City, State & ZIP Code

                                  Fulton                                                          Location of principal assets, if different from principal
                                  County                                                          place of business

                                                                                                  Number, Street, City, State & ZIP Code


5.   Debtor's website (URL)


6.   Type of debtor                   Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))
                                      Partnership (excluding LLP)
                                      Other. Specify:




Official Form 201                          Voluntary Petition for Non-Individuals Filing for Bankruptcy                                              page 1
                 Case 18-66879-jwc                  Doc 1        Filed 10/05/18 Entered 10/05/18 11:37:20                              Desc Main
Debtor
                                                                 Document      Page 2 ofCase
                                                                                         12 number (if known)
          Country Club, Inc.
          Name



7.   Describe debtor's business        A. Check one:
                                          Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                          Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                          Railroad (as defined in 11 U.S.C. § 101(44))
                                          Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                          Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                          Clearing Bank (as defined in 11 U.S.C. § 781(3))

                                          None of the above

                                       B. Check all that apply
                                          Tax-exempt entity (as described in 26 U.S.C. §501)
                                          Investment company, including hedge fund or pooled investment vehicle (as defined in 15 U.S.C. §80a-3)
                                          Investment advisor (as defined in 15 U.S.C. §80b-2(a)(11))

                                       C. NAICS (North American Industry Classification System) 4-digit code that best describes debtor.
                                          See http://www.uscourts.gov/four-digit-national-association-naics-codes.



8.   Under which chapter of the        Check one:
     Bankruptcy Code is the
                                          Chapter 7
     debtor filing?
                                          Chapter 9

                                          Chapter 11. Check all that apply:
                                                                  Debtor's aggregate noncontingent liquidated debts (excluding debts owed to insiders or affiliates)
                                                                  are less than $2,566,050 (amount subject to adjustment on 4/01/19 and every 3 years after that).
                                                                  The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D). If the debtor is a small
                                                                  business debtor, attach the most recent balance sheet, statement of operations, cash-flow
                                                                  statement, and federal income tax return or if all of these documents do not exist, follow the
                                                                  procedure in 11 U.S.C. § 1116(1)(B).
                                                                  A plan is being filed with this petition.
                                                                  Acceptances of the plan were solicited prepetition from one or more classes of creditors, in
                                                                  accordance with 11 U.S.C. § 1126(b).
                                                                  The debtor is required to file periodic reports (for example, 10K and 10Q) with the Securities and
                                                                  Exchange Commission according to § 13 or 15(d) of the Securities Exchange Act of 1934. File the
                                                                  attachment to Voluntary Petition for Non-Individuals Filing for Bankruptcy under Chapter 11
                                                                  (Official Form 201A) with this form.
                                                                  The debtor is a shell company as defined in the Securities Exchange Act of 1934 Rule 12b-2.
                                          Chapter 12



9.   Were prior bankruptcy                No.
     cases filed by or against
     the debtor within the last 8         Yes.
     years?
     If more than 2 cases, attach a
     separate list.                               District                                 When                          Case number
                                                  District                                 When                          Case number


10. Are any bankruptcy cases              No
    pending or being filed by a
    business partner or an                Yes.
    affiliate of the debtor?
     List all cases. If more than 1,
     attach a separate list                       Debtor     Trop, Inc.                                                 Relationship              Affiliate
                                                             Northern District of
                                                  District   Georgia                       When       9/19/18           Case number, if known     18-65726




Official Form 201                               Voluntary Petition for Non-Individuals Filing for Bankruptcy                                               page 2
                Case 18-66879-jwc               Doc 1         Filed 10/05/18 Entered 10/05/18 11:37:20                                Desc Main
Debtor
                                                              Document      Page 3 ofCase
                                                                                      12 number (if known)
         Country Club, Inc.
         Name



11. Why is the case filed in    Check all that apply:
    this district?
                                         Debtor has had its domicile, principal place of business, or principal assets in this district for 180 days immediately
                                         preceding the date of this petition or for a longer part of such 180 days than in any other district.
                                         A bankruptcy case concerning debtor's affiliate, general partner, or partnership is pending in this district.

12. Does the debtor own or          No
    have possession of any
    real property or personal                Answer below for each property that needs immediate attention. Attach additional sheets if needed.
                                    Yes.
    property that needs
    immediate attention?                     Why does the property need immediate attention? (Check all that apply.)
                                                It poses or is alleged to pose a threat of imminent and identifiable hazard to public health or safety.
                                               What is the hazard?
                                                It needs to be physically secured or protected from the weather.
                                                It includes perishable goods or assets that could quickly deteriorate or lose value without attention (for example,
                                               livestock, seasonal goods, meat, dairy, produce, or securities-related assets or other options).
                                                Other
                                             Where is the property?
                                                                              Number, Street, City, State & ZIP Code
                                             Is the property insured?
                                                No
                                                Yes.    Insurance agency
                                                        Contact name
                                                        Phone



         Statistical and administrative information

13. Debtor's estimation of      .         Check one:
    available funds
                                             Funds will be available for distribution to unsecured creditors.
                                             After any administrative expenses are paid, no funds will be available to unsecured creditors.

14. Estimated number of             1-49                                             1,000-5,000                                 25,001-50,000
    creditors                                                                        5001-10,000                                 50,001-100,000
                                    50-99
                                    100-199                                          10,001-25,000                               More than100,000
                                    200-999

15. Estimated Assets                $0 - $50,000                                     $1,000,001 - $10 million                    $500,000,001 - $1 billion
                                    $50,001 - $100,000                               $10,000,001 - $50 million                   $1,000,000,001 - $10 billion
                                    $100,001 - $500,000                              $50,000,001 - $100 million                  $10,000,000,001 - $50 billion
                                    $500,001 - $1 million                            $100,000,001 - $500 million                 More than $50 billion


16. Estimated liabilities           $0 - $50,000                                     $1,000,001 - $10 million                    $500,000,001 - $1 billion
                                    $50,001 - $100,000                               $10,000,001 - $50 million                   $1,000,000,001 - $10 billion
                                    $100,001 - $500,000                              $50,000,001 - $100 million                  $10,000,000,001 - $50 billion
                                    $500,001 - $1 million                            $100,000,001 - $500 million                 More than $50 billion




Official Form 201                           Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                   page 3
                 Case 18-66879-jwc              Doc 1        Filed 10/05/18 Entered 10/05/18 11:37:20                                Desc Main
Debtor
                                                             Document      Page 4 ofCase
                                                                                     12 number (if known)
          Country Club, Inc.
          Name



          Request for Relief, Declaration, and Signatures

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement in connection with a bankruptcy case can result in fines up to $500,000 or
           imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

17. Declaration and signature
    of authorized                The debtor requests relief in accordance with the chapter of title 11, United States Code, specified in this petition.
    representative of debtor
                                 I have been authorized to file this petition on behalf of the debtor.

                                 I have examined the information in this petition and have a reasonable belief that the information is trued and correct.

                                 I declare under penalty of perjury that the foregoing is true and correct.

                                 Executed on      October 5, 2018
                                                  MM / DD / YYYY


                             X   /s/ Teri G. Galardi                                                     Teri G. Galardi
                                 Signature of authorized representative of debtor                        Printed name

                                 Title   CEO




18. Signature of attorney    X   /s/ Louis G. McBryan                                                     Date October 5, 2018
                                 Signature of attorney for debtor                                              MM / DD / YYYY

                                 Louis G. McBryan 480993
                                 Printed name

                                 McBRYAN, LLC
                                 Firm name

                                 6849 Peachtree Dunwoody Road
                                 Builing B-3, Suite 100
                                 Atlanta, GA 30328
                                 Number, Street, City, State & ZIP Code


                                 Contact phone     678-733-9322                  Email address      lmcbryan@mcbryanlaw.com

                                 480993 GA
                                 Bar number and State




Official Form 201                         Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                    page 4
                    Case 18-66879-jwc                     Doc 1       Filed 10/05/18 Entered 10/05/18 11:37:20                                         Desc Main
                                                                      Document      Page 5 of 12

 Fill in this information to identify the case:
 Debtor name Country Club, Inc.
 United States Bankruptcy Court for the: NORTHERN DISTRICT OF                                                                                         Check if this is an
                                                GEORGIA
 Case number (if known):                                                                                                                              amended filing




Official Form 204
Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and
Are Not Insiders                                                                           12/15

A list of creditors holding the 20 largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. Include claims which the
debtor disputes. Do not include claims by any person or entity who is an insider, as defined in 11 U.S.C. § 101(31). Also, do not
include claims by secured creditors, unless the unsecured claim resulting from inadequate collateral value places the creditor
among the holders of the 20 largest unsecured claims.

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 April Lemon                                                                            Disputed                                                                            $5,896.00
 c/o Carlson Lynch
 Sweet
 1133 Penn Avenue,
 5th Floor
 Pittsburgh, PA
 15222
 Brianna Mathis                                                                         Disputed                                                                              $662.38
 1710 Caswell
 Parkway
 Marietta, GA 30060
 Brianna Wiggins                                                                        Disputed                                                                          $16,058.16
 5430 Oakley
 Commons
 Union City, GA
 30291
 Carlson Lynch                                                                          Disputed                                                                          $51,165.00
 Sweet Kilpela
 1133 Penn Avenue,
 5th Floor
 Pittsburgh, PA
 15222
 Chapman & Dudley                                                                       Disputed                                                                          $79,399.58
 Law Firm
 4200 Northside
 Pkwy
 Atlanta, GA 30327
 Delisha Watkins                                                                        Disputed                                                                            $8,550.88
 415 Armour Drive
 NE
 #10401
 Atlanta, GA 30324
 Fulton County Tax                                                                      Disputed                                                                          $22,453.71
 Commissioner
 141 Pryor Street, SW
 Atlanta, GA 30303



Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 1

Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
                    Case 18-66879-jwc                     Doc 1       Filed 10/05/18 Entered 10/05/18 11:37:20                                         Desc Main
                                                                      Document      Page 6 of 12

 Debtor    Country Club, Inc.                                                                                 Case number (if known)
           Name

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 Janay Lundie                                                                           Disputed                                                                          $10,467.98
 6023 West
 Fayetteville Road
 Atlanta, GA 30349
 Janna Anderson                                                                         Disputed                                                                            $4,187.33
 1370 Martinique
 Court SW
 Atlanta, GA 30301
 Kanisha Cotton                                                                         Disputed                                                                          $10,814.71
 185 Riverstone
 Commons Circle
 Canton, GA 30114
 Latisha Blake                                                                          Disputed                                                                          $18,873.81
 3639 Salem Hills
 Drive
 Lithonia, GA 30038
 Latoya Becton                                                                          Disputed                                                                          $19,271.90
 5338 Shirewick Lane
 Lithonia, GA 30058
 Lauren Houston                                                                         Disputed                                                                          $12,134.00
 c/o Carlson Lynch
 Sweet
 1133 Penn Avenue,
 5th Floor
 Pittsburgh, PA
 15222
 Mikki Williams                                                                         Disputed                                                                            $3,122.31
 2330 Maple Shade
 Lane
 Loganville, GA
 30052
 Rodrina Brooks                                                                         Disputed                                                                            $3,268.16
 2565 Ravencliff
 Road
 Atlanta, GA 30354
 Sashe Omogiate                                                                         Disputed                                                                            $1,465.05
 PO Box 551023
 Atlanta, GA 30355
 Shana McAllister                                                                       Disputed                                                                          $12,134.00
 c/o Carlson Lynch
 Sweet
 1133 Penn Avenue,
 5th Floor
 Pittsburgh, PA
 15222
 Shelldon Hailey                                                                        Disputed                                                                            $3,223.85
 27309 Plantation
 Drive NE
 Atlanta, GA 30324




Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 2

Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
                    Case 18-66879-jwc                     Doc 1       Filed 10/05/18 Entered 10/05/18 11:37:20                                         Desc Main
                                                                      Document      Page 7 of 12

 Debtor    Country Club, Inc.                                                                                 Case number (if known)
           Name

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 Tenisha Booker                                                                         Disputed                                                                            $6,308.14
 210 Stratton Place
 Way SW
 Atlanta, GA 30331




Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 3

Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
    Case 18-66879-jwc   Doc 1   Filed 10/05/18 Entered 10/05/18 11:37:20   Desc Main
                                Document      Page 8 of 12

}
b
k
1
{
C
r
e
d
i
t
o
A
s
M
a
x




                         April Lemon
                         c/o Carlson Lynch Sweet
                         1133 Penn Avenue, 5th Floor
                         Pittsburgh, PA 15222



                         Brianna Mathis
                         1710 Caswell Parkway
                         Marietta, GA 30060



                         Brianna Wiggins
                         5430 Oakley Commons
                         Union City, GA 30291



                         Carlson Lynch Sweet Kilpela
                         1133 Penn Avenue, 5th Floor
                         Pittsburgh, PA 15222



                         Chapman & Dudley Law Firm
                         4200 Northside Pkwy
                         Atlanta, GA 30327



                         Delisha Watkins
                         415 Armour Drive NE
                         #10401
                         Atlanta, GA 30324



                         Fulton County Tax Commissioner
                         141 Pryor Street, SW
                         Atlanta, GA 30303



                         Georgia Attorney General
                         40 Capitol Square, SW
                         Atlanta, GA 30334



                         Georgia Department of Revenue
                         Compliance Division
                         1800 Century Blvd, Suite 9100
                         Atlanta, GA 30345
Case 18-66879-jwc   Doc 1   Filed 10/05/18 Entered 10/05/18 11:37:20   Desc Main
                            Document      Page 9 of 12


                     Internal Revenue Service
                     Centralized Insolvency Unit
                     PO Box 7346
                     Philadelphia, PA 19101



                     Internal Revenue Service
                     401 W. Peachtree Street NW
                     Stop 334-D
                     Atlanta, GA 30308



                     Janay Lundie
                     6023 West Fayetteville Road
                     Atlanta, GA 30349



                     Janna Anderson
                     1370 Martinique Court SW
                     Atlanta, GA 30301



                     Kanisha Cotton
                     185 Riverstone Commons Circle
                     Canton, GA 30114



                     Latisha Blake
                     3639 Salem Hills Drive
                     Lithonia, GA 30038



                     Latoya Becton
                     5338 Shirewick Lane
                     Lithonia, GA 30058



                     Lauren Houston
                     c/o Carlson Lynch Sweet
                     1133 Penn Avenue, 5th Floor
                     Pittsburgh, PA 15222



                     Mikki Williams
                     2330 Maple Shade Lane
                     Loganville, GA 30052
Case 18-66879-jwc   Doc 1   Filed 10/05/18 Entered 10/05/18 11:37:20   Desc Main
                            Document     Page 10 of 12


                     Office of the US Trustee
                     75 Ted Turner Drive SW
                     Room 362
                     Atlanta, GA 30303



                     Rodrina Brooks
                     2565 Ravencliff Road
                     Atlanta, GA 30354



                     Sashe Omogiate
                     PO Box 551023
                     Atlanta, GA 30355



                     Shana McAllister
                     c/o Carlson Lynch Sweet
                     1133 Penn Avenue, 5th Floor
                     Pittsburgh, PA 15222



                     Shelldon Hailey
                     27309 Plantation Drive NE
                     Atlanta, GA 30324



                     Tenisha Booker
                     210 Stratton Place Way SW
                     Atlanta, GA 30331



                     Trinidad Creations
                     2121 Highland Ave
                     Las Vegas, NV 89101



                     U.S. Attorney General
                     U.S. Department of Justice
                     950 Pennsylvanie Avenue, NW
                     Washington, DC 20530-0001



                     U.S. Attorney's Office
                     Attn: John A. Horn
                     75 Ted Turner Drive, SW, #600
                     Atlanta, GA 30303
Case 18-66879-jwc   Doc 1   Filed 10/05/18 Entered 10/05/18 11:37:20   Desc Main
                            Document     Page 11 of 12


                     US Department of Treasury
                     1500 Pennsylvanie Avenue, NW
                     Washington, DC 20220
             Case 18-66879-jwc                       Doc 1           Filed 10/05/18 Entered 10/05/18 11:37:20              Desc Main
                                                                     Document     Page 12 of 12



                                                               United States Bankruptcy Court
                                                                      Northern District of Georgia
 In re      Country Club, Inc.                                                                             Case No.
                                                                                   Debtor(s)               Chapter    11




                                           CORPORATE OWNERSHIP STATEMENT (RULE 7007.1)

Pursuant to Federal Rule of Bankruptcy Procedure 7007.1 and to enable the Judges to evaluate possible disqualification or
recusal, the undersigned counsel for Country Club, Inc. in the above captioned action, certifies that the following is a
(are) corporation(s), other than the debtor or a governmental unit, that directly or indirectly own(s) 10% or more of any
class of the corporation's(s') equity interests, or states that there are no entities to report under FRBP 7007.1:



    None [Check if applicable]




 October 5, 2018                                                       /s/ Louis G. McBryan
 Date                                                                  Louis G. McBryan 480993
                                                                       Signature of Attorney or Litigant
                                                                       Counsel for Country Club, Inc.
                                                                       McBRYAN, LLC
                                                                       6849 Peachtree Dunwoody Road
                                                                       Builing B-3, Suite 100
                                                                       Atlanta, GA 30328
                                                                       678-733-9322 Fax:678-498-2709
                                                                       lmcbryan@mcbryanlaw.com




Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                              Best Case Bankruptcy
